Title: To James Madison from George Erving, 12 April 1808
From: Erving, George
To: Madison, James



No. 34.PrivateDear Sir
Madrid April 12th 1808.

I wrote to you last unofficially on the 1st instant. Tho the watchful jealousies of the patriots here is still on the alert; yet upon the whole their confidence has increased: this confidence however arises rather from the increased respect which they  that the energy & unanimity manifested by the nation has produced on their guests, than from any additional reliance on the friendly intentions of the emperor for them. They will never feel quite satisfied till their new Sovereign is formally recognized. The delay on these points too easily to be accounted for produces considerable inquietude. Prince Murat yesterday paid a visit to the old King & Queen now at the Escurial. This gave rise to new apprehensions, tho I have reason to think that the principal object of his visit related to the conduct of the Ambassador Beauharnois whom we now consider as dismissed. Murat soon after his arrival discovered what sort of Agent the Emperor had here, & made due representations respecting him, his conduct in the late transactions, & particularly disapproved of it & supposed that he promoted the revolution & that by a proper management he might have prevented it. Tho’ he is most undoubtedtly & in Every sense a very unfit minister, yet it does not appear to me that in this affair he has been so much in fault as is presumed; the sacrifice of him however probably suits with the present policy which is to shew that the revolution was produced, independant of the influence of France hence the value of a recognition will be enhanced. There can be no doubt then that some consideration must be given for it; that the Emperor having failed in his grand cause, whatever it was, will draw the most advantage possible from the actual state of things. I take it that the real fault of Beauharnois  in having led to the failure of that coup;  he did not see sufficiently clear having represented the nation as entirely destitute of means as incapable of effort and encouraged the undertaking too much & with too little reserve as he had not a head long enough to imagine the possibility of what has taken place, & when it arrived he had not dexterity enough to turn it to the best account,  he misjudged in adopting what the policy of government would reject. The dismissal of Beauharnois then encourages the expectation of an amicable arrangement, which indeed Every other consideration points to as what may be demanded is not to be seeing as the King has his Counsillors with him & the Emperor brings Champigny, it is not improbable that we may soon see the treaty of Burgos, if there be any great sacrifices these must be made by secret articles. The good Mr. Cevallos speaking of the means of Spain says that she can produce 3 millions! of fighting men and that the government can have 80.000 these at Madrid were never wanted, in 24 hours! Respecting her financial state I imagine he is rather more correct when he says that the daily Expences of the government including army & navy is 2 Millions of reals (100,000 Dollars) & that the accts. reach half that sum. This minister promises to be immortal, yet I am inclined to think that he may have been retained hitherto from a sort of compassion for being related to Manuel Godoy, in the first moments of popular fervor he might have been Sacrificed but for the protecting decree which you have seen. The actual system is to change Entirely the old, and to draw about this government men of talents as well as of probity . If the King should think it proper to dispense with the services of Mr. C there are two persons Presently qualified for his post; the first of whom a man noted for his virtue, his general learning & his particular qualifications as a statesman is Don Gaspar Melchor de Jovellanos, an old patriot who has been many years in banishment & who obstinately refused to return under the former regime on the condition offerred of begging pardon and the other Labrador who was lately Minister of State to the Queen of Etruria. The cheif or rather sole advisers of the King at present are the Duke del Infantado made president of Castile which is the highest office in this government, giving the powers of a Viceroy in the two Castiles and Escoiquez the Chanoine who refuses to accept of any place. The former I can say from long personal acquaintance is a perfectly honest amiable man of good sense & considerable acquirements; The latter is of a superior cast as to Talents & Learning one who has consumed the "mid-night oil" & of a very firm character; from what I knew of him before his banishment I judged him to be an man of plan (I don’t say design) and in common with all the sensible men one meets with even in monarchies influenced by those enlightened & liberal views on which sound political institutions are founded; hence the Prince of Peace, who tho’ he followed the example of Solomon in what relates to wives & women in general, in other respects has not attained the wisdom of that monarch in speaking of Escoiquez assured me that he was a very bad man, & particularly unfit for a priest; but that he had made a Chanoine of him out of compassion only. The administration of two such men as Infantado and Escoiquez cannot fail of producing infinite good to this country; & The first acts of his majesty’s reign are a pledge for a wise & just system. The Prince of Peace had amassed Enormous wealth and the other servants of the crown were left unpaid. The King immediately applied all the funds of the prince as fast as they were discovered, to the payment of the Creditors, who have thus already received one third of the arrear; in the Prince’s house at Aranjuez was found 18 Millions reals between 40 & 50 millions in other hands and the grand inquisitor who one of his creatures voluntarily paid into the Treasury 22 millions hoping by that measure to save himself but he was nevertheless sent immediately to replace Escoiquez in his banishment. An Edict is published for breaking up the royal chaces which are immensely extensive, and for turning them to culture, allowing the people to kill the wolves & the game, and to cut the wood for their own use; a system of œconomy is introduced, and every department of the administration has assumed an air of activity and intelligence: The public confidence in the government Encreases daily, the funds have risen considerably, & the minister of hacienda obtains with facility whatever credits the necessities of his department Require.
The French conduct themselves upon the whole very well, and the Spaniards as their apprehensions weaken gradually become reconciled to them; the grand duke has great merit having enforced a strict discipline, and, in the general prudence & conciliatory character of his measures. The foreign agents were presented to him on the 25 Uto and were all Received with great frankness & amiability; He is certainly a man of talents & discernment, more versed in political affairs than could be expected, tho speaking on th Rather with the frankness of a soldier than with the measured caution which tho not so amiable might better suit his character as a sovereign prince. Appearances have certainly favored the Suspicion of the Spaniards, that he desired to Extend his protection to the prince of Peace; yet in fact it is not so; he allows the prince to be what he is, and had desired only that he might be protected from the violence of the people, and consoled in his confinement with that degree of Respect which princes for the sake of Example are naturaly enough desirous shoud be shewn to their brethren ble whatever their crimes. There cannot therefore be any serious apprehension that Godoy will escape tho the queen is(as they say) Incessantly inquiring to that end—if reasons of state shoud prevent the government proceeding in the development his crimes, he will at least remain a perpetual prisoner and be deprived of his immense wealth: what the amount of this is cannot be as yet exactly stated, but the sum mentioned in my last publick letter cannot be an Exaggerated calculation; one puts it as high as 100 millions of pounds sterling!! This is to be sure a considerable sum,  have Earnt in twelve years by the sweat of his brow a providential painstaking man! 
As the town is now absolutely full of French troops even the monks turned out of their convents to make way for them, & the houses of the grandees as well as of others more or less occupied by their officers. The number consequently does not augment but the camps in the neighbourhood do Augment and the divisions which remain march for Cadiz & other places are not very considerable. All the cavalry (more especially those of the imperial guard) are very fine troops, & some of the infantry, the remainder about 10.000 are mere boys of 18 or 19 of the last Requisition, who have seen no service, & who have scarcely strength to support themselves on their spindled legs under the weight of their knapsacks, which however, in all weathers when under arms, even on Sunday they are obliged to carry: mere “food for powder.” Dear Sir with true Respect & Esteem your very obliged & obt. Ser. 


George W. ErvingP.S. Some of the Consuls are pressing me to settle their accounts; I wait for such instructions as you may think proper to give.